      1:18-cv-02723-JMC         Date Filed 08/19/20       Entry Number 60        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

George A. Williams,                 )                  Civil Action No.: 1:18-cv-02723-JMC
                                    )
                     Plaintiff,     )
                                    )
       v.                           )                                ORDER
                                    )
Joseph E. O’Conor; Bryan Griswold;  )
John Doe 1; John Doe 2; the City of )
Aiken,                              )
                                    )
                                 1
                     Defendants.    )
____________________________________)

       Plaintiff George A. Williams (“Plaintiff”) filed this civil rights action against Defendants

Joseph E. O’Conor (“O’Conor”), Bryan Griswold (“Griswold”), John Doe 1, John Doe 2, and the

City of Aiken (collectively, “Defendants”), asserting federal claims for illegal search and seizure,

excessive force, lack of due process, deliberate indifference, and violation of bodily integrity as

well as state law claims for negligence and battery. (ECF No. 1-1.) On August 12, 2020, the court

entered an Order that expressly granted the Motion for Summary Judgment of Defendants

O’Conor, Griswold, and the City of Aiken and remanded the remaining state law claims against

these Defendants to the Aiken County Court of Common Pleas. (See ECF No. 58.) In issuing the

aforementioned Order, the court failed to consider the merits of claims alleged against John Doe

1 and John Doe 2 (the “John Doe Defendants”).

       Upon its review, the court observes that Plaintiff has not identified or served the John Doe

Defendants. (See ECF Nos. 1 at 1 n.1, 4 at 1 n.1.) Federal Rule of Civil Procedure 4(m) provides

that if a defendant is not properly served within ninety days of the complaint being filed, the court


1
  Defendants South Carolina Department of Public Safety, Aiken Department of Public Safety,
Charles Barrano, Leroy Smith, and Jane Doe were originally named in the Complaint but have
since been dismissed. (ECF Nos. 16, 44.)

                                                 1
      1:18-cv-02723-JMC          Date Filed 08/19/20      Entry Number 60         Page 2 of 3




“must dismiss the action without prejudice against that defendant or order that service be made

within a specified time” on motion or on its own after notice. Local Civil Rule 4.01 (D.S.C.)

further requires that if a party is not served “within 120 days after the pleading is filed, the party

filing the pleading shall, within the same period, file a status report advising the court of the

identity of the party not served and why service has not been effected.” The Fourth Circuit has

recognized “the right of the district court to manage its docket and the danger of permitting suits

with unnamed parties to remain on the docket unprosecuted.” Schiff v. Kennedy, 691 F.2d 196,

198 (4th Cir. 1982). Thus, if it does not appear that the true identity of an unnamed party can be

discovered through discovery or through intervention by the court, a court can dismiss the action

without prejudice. Id.

       Plaintiff has had notice regarding his failure to serve the John Doe Defendants since

Defendants removed the case to this court in October 2018. (See ECF No. 1 at 1 n.1 (“These

Defendants are informed and believe that the Plaintiff has yet to identify or serve the individuals

listed at [sic] Defendants John Doe 1 and John Doe 2 at the present time.”).) At that time, Plaintiff

did not make any attempt to either demonstrate that he had served the John Doe Defendants or

request an extension of time to do so. Since then, Plaintiff has neither identified the John Doe

Defendants nor made a motion to compel discovery regarding their identities. Moreover, Plaintiff

did not file a status report informing the court of the John Doe Defendants’ identities and service

within 120 days of filing his Complaint (ECF No. 1-1) as required by Local Civil Rule 4.01

(D.S.C.).

       Therefore, based on the requirements of Rule 4(m) of the Federal Rules of Civil Procedure

and Local Civil Rule 4.01 (D.S.C.), the court DISMISSES the action against Defendants John

Doe 1 and John Doe 2 without prejudice.




                                                  2
     1:18-cv-02723-JMC     Date Filed 08/19/20   Entry Number 60     Page 3 of 3




      IT IS SO ORDERED.




                                                     United States District Judge

August 19, 2020
Columbia, South Carolina




                                         3
